    Case 3:20-cv-01335-C Document 5 Filed 05/29/20                       Page 1 of 2 PageID 54



                             IN THE LINITED STATES DISTzuCT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


'IERRENCE HOWARD O'NEAL,
                                                     )
                                                     )
                           Plaintifl'-               )
                                                     )
                                                     )
                                                     )
UL'|RAVISION TECHNOLOGIES, LLC and                   )
ACTIVE INTERNATIONAL. INC..                          )
                                                     )
                           [)cl'cndants              )   Civil Action No. 3:20-CV- 1335-C


                                                  ORDER

       On May 21,2020, Plaintiff filed the above-styled and -numbered civil action in the

United States District Coun for the Northern District of Texas, Dallas Division, pusuant to

28 U.S.C. $ 1332. Plaintilf s complaint provides:

       This Court has jurisdiction under 28 U.S.C. USC s (sic) 1332, because there is
       total [d]iversity between the parties and the amount in controversy is in excess of
       $5000.06 ofcosts and attorney's fees. Pl.'s Compl. $ 2.01.

       Plaintifl   s   complaint further provides:

       Defendant, Ultravision Technologies, LLC is a Delaware corporation authorized
       to do business in the state ofTexas. Defendant's principle place ofbusiness [is]
       located at 4542 McEwen Road, Dattas, Texas 7 5244.1 Pl''s Compl. $ 3'02.

       Federal courts are duty-bound to examine their own subject-matter jurisdiction and may

not proceed where it is apparent that jurisdiction does not exist. union Planlers Bank         Nal'l

Ass'nv. Salih,369 F.3d 45'7,460 (5th Cir. 2004). "[T]he party invoking federal jurisdiction

bears the burden of establishing its      existence." Williams v. Parker,843 F.3d 617,621 (5th Cir.



        I Plaintiff is alleged to be an individual who resides in the state ofTexas. Pl.'s Compl. $ 3.01
     Case 3:20-cv-01335-C Document 5 Filed 05/29/20                      Page 2 of 2 PageID 55



2016). For purposes of establishing diversity jurisdiction, "the citizenship ofa LLC is

determined by the citizenship of all of its members." Harvey v. Grey           llolf Drilling Co.,542F.3d

1077, 1080 (5th cir.2008).

       Without information conceming the citizenship of the members of Ultravision

Technologies, LLC, it is impossible for the Court to determine whether complete diversity exists.

Accordingly, Plaintiff is hereby ORDERED TO SHOW CAUSE why this civil action should

not be dismissed for lack of subject-matter jurisdiction by amending the original complaint to

provide a good-faith pleading, therein providing the Court with information regarding the

members of the limited liability company and the citizenship of those members on or before

9:00 a.m. on June 12, 2020. Plaintiff shall further address the typographical errors as contained

within the jurisdiction and venue section of the complaint.2
                                     n
        SO ORDERED trts        2f     iayof May.2020.



                                                          I



                                                                    2444a'"
                                                               C    INGS
                                                  S       OR        D STA            ISTRICl'JUDGE

                                                                           (




        2
         Although the docket appears to reflect that federal question j urisdiction has been asserted, the
court notes that Plaintiff has failed to plead any factual allegations arising under 28 u.s.c. $ 133 I .

                                                      2
